Title: To James Madison from John McArthur, 6 October 1802 (Abstract)
From: McArthur, John
To: Madison, James


6 October 1802, Staunton. “You will have seen, by my papers, that I have concluded the publication of the laws of Congress, but have not learned whether the octavo volume has yet been published. My situation is such as to require every dollar that I can get hold of; in short, it has compelled me to give up the publication of my paper, (though it would have been continued until this time, had I not been disappointed in the receipt of paper). I intend leaving Staunton as soon as my affairs can be arranged, therefore I should be extremely obliged to you if you will forward, if it can be ascertained, the amount for publishing the laws, if not, I would thank you to remit fifty dollars, untill the whole can be ascertained.”
